Citation Nr: 0024099	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  93-21 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from June 1974 to November 
1991.  This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from May 1992 and 
February 1993 rating decisions of the Nashville, Tennessee 
Regional Office (hereinafter "the RO").  The May 1992 
rating decision, in pertinent part, granted service 
connection for bilateral hearing loss and assigned a 
noncompensable disability evaluation and granted service 
connection for cellulitis of the right ankle with a 
noncompensable disability evaluation.  Service connection was 
also granted for residuals of a nondisplaced fracture of the 
right radial head with a noncompensable disability 
evaluation.  The February 1993 rating decision, in pertinent 
part, granted service connection for hypertension and 
assigned a noncompensable disability evaluation effective 
November 11, 1991.  

In a September 1995 decision, the Board denied an increased 
evaluation for the veteran's bilateral hearing loss and 
granted a 10 percent evaluation for the veteran's service-
connected residuals of a nondisplaced fracture of the right 
radial head.  The Board remanded the remaining issues on 
appeal to the RO to obtain private treatment records and to 
afford the veteran a Department of Veterans Affairs 
(hereinafter "VA") examination.  An August 1998 rating 
decision, in pertinent part, increased the disability 
evaluation assigned for the veteran's service-connected 
hypertension to 10 percent effective January 20, 1993.  

In a March 1999 decision, the Board granted a 10 percent 
evaluation for hypertension for the period prior to January 
20, 1993.  The Board denied the veteran's claim for 
entitlement to an evaluation in excess of 10 percent for 
hypertension for the period beginning January 20, 1993 and 
his claim for a compensable evaluation for cellulitis of the 
right ankle.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (hereinafter "the Court").  In January 
2000, the Court vacated that portion of the Board's March 
1999 decision which denied an evaluation in excess of 10 
percent for hypertension and remanded the veteran's appeal to 
the Board for readjudication in a manner consistent with the 
Joint Motion for Partial Remand and to Stay Further 
Proceedings.  Such motion directed that the Board consider 
whether the veteran is entitled to service connection for 
end-organ damage consisting of a "S4 and grade II 
retinopathy" secondary to his service-connected 
hypertension.  The Court dismissed that portion of the appeal 
pertaining to the issues of a compensable evaluation for 
hypertension prior to January 20, 1993 and a compensable 
evaluation for cellulitis of the right ankle.  The veteran is 
presently represented in this appeal by the Disabled American 
Veterans.  


REMAND

The veteran asserts on appeal that he is entitled to an 
increased disability evaluation for his service-connected 
hypertension.  In reviewing the record, the Board notes that 
the veteran was last afforded a VA cardiovascular examination 
in April 1996.  At that time, the veteran reported that he 
had been on a low salt diet.  He complained of minimal 
shortness of breath with exertion.  The veteran indicated 
that he did not have any significant dyspnea during strenuous 
physical activity.  It was observed that the veteran took no 
medication.  The examiner reported that the veteran's blood 
pressure readings, taken by a nurse, were 168/96 sitting and 
154/96 standing.  The examiner indicated that physician 
readings were 180/96 sitting and 200/100 on the left.  The 
assessment included systemic hypertension with end-organ 
damage consisting of a "S4 and grade II retinopathy".  The 
Board observes that there is no indication that the VA 
examiner reviewed the claims folder prior to the examination.  
Additionally, although the examiner did not specifically 
indicate that the diagnosed end-organ damage consisting of 
"S4 and grade II retinopathy" was a result of the veteran's 
service-connected hypertension, the assessment seems to 
suggest such a relationship.  

Further, the Board observes that the veteran continued to 
receive treatment for his service-connected hypertension 
subsequent to the April 1996 VA cardiovascular examination.  
A December 1996 entry noted blood pressure readings of 160/94 
and 150/90.  The assessment, at that time, was hypertension.  
Also, August 1997 and December 1997 entries indicated blood 
pressure readings of 130/82 and 136/80, respectively, and 
related assessments of hypertension.  

The Board observes that the Court has held that the Board is 
prohibited from reaching its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991).  Further, when the medical evidence is inadequate, 
the VA must supplement the record by seeking an advisory 
opinion or ordering another medical examination.  Halstead v. 
Derwinski, 3 Vet.App. 213 (1992).  Therefore, in light of the 
Court's January 2000 Order, the lack of a contemporaneous 
examination as to the veteran's service-connected 
hypertension, the lack of an etiological opinion as to the 
relationship between any additionally diagnosed 
cardiovascular pathology and the veteran's service-connected 
hypertension and given the nature of the veteran's 
contentions as well as the Court's holdings in Colvin and 
Halstead, the Board concludes that an additional VA 
cardiovascular examination would be helpful in resolving the 
issue raised by the instant appeal.  

The Board also observes that treatment records subsequent to 
December 1997 have neither been requested nor incorporated 
into the record.  The Board is of the view that an attempt 
should be made to obtain any recent treatment records of 
possible pertinence to the veteran's claim.  

In light of the VA's duty to assist the veteran in the 
proper development of his claim as mandated by the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and as 
interpreted by the Court in Littke v. Derwinski, 
1 Vet.App. 90, 92-93 (1990), this case is REMANDED for the 
following action:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

2.  The RO should request that the 
veteran provide information as to the 
medical facilities at which he received 
inpatient and outpatient treatment 
pertaining to his claimed disorder from 
December 1997 to the present.  Upon 
receipt of the requested information, the 
RO should contact the identified 
facilities and request that all pertinent 
clinical documentation be forwarded for 
incorporation into the record.  

3.  The RO should schedule the veteran 
for a VA cardiovascular examination in 
order to determine the present nature and 
severity of his hypertension.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detain.  The examiner should 
express an opinion as to the etiology and 
approximate date of onset of any 
diagnosed cardiovascular pathology, 
exclusive of hypertension, to include 
end-organ damage consisting of an "S4 
and grade II retinopathy", and to 
indicate whether any such disorder was 
etiologically or causally related to or 
was aggravated by the veteran's service-
connected hypertension.  See Allen v. 
Brown, 7 Vet.App. 439 (1995).  A complete 
rationale for any opinion expressed 
should be provided.  The claims folder 
must be made available to the examiner 
for review prior to the examination.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1995) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 
1 Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); and 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).  

5.  The RO should formally adjudicate the 
issue of entitlement to service 
connection for end-organ damage 
consisting of a "S4 and grade II 
retinopathy"(or any additional 
cardiovascular pathology shown to exist 
pursuant to the above requested 
examination), secondary to hypertension.  

6.  Following completion of the above and 
following any additional development 
deemed necessary, the RO should 
reconsider the issue on appeal giving 
consideration to any additional evidence 
obtained.  A supplemental statement of 
the case should also be prepared and 
issued.  

7.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims for 
additional development or other 
appropriate action must be handled in an 
expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. 
L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling 
of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

When the requested action has been completed, and if his 
claim continues to be denied, the veteran should be afforded 
a reasonable period of time in which to respond to a 
supplemental statement of the case.  Thereafter, subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration if appropriate.  
The veteran need not take any action unless he is further 
informed.  The purpose of this REMAND is to allow for further 
development of the record.  No inference should be drawn from 
it regarding the final disposition of the veteran's claim.  
While regretting the delay involved in again remanding this 
case, it is felt that to proceed with a decision on the 
merits at this time would not withstand Court scrutiny.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




